UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 07-2071



HENRY T. SANDERS,

                Plaintiff - Appellant,

          v.


UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, District Judge.
(8:06-cv-01528-DKC)


Submitted:   February 28, 2008              Decided:   March 3, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Henry T. Sanders, Appellant Pro Se. John Walter Sippel, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Henry T. Sanders appeals the district court’s order

denying his numerous post-judgment motions.   We have reviewed the

record and find no reversible error. Accordingly, we deny leave to

proceed in forma pauperis and dismiss the appeal for the reasons

stated by the district court.      Sanders v. United States, No.

8:06-cv-01528-DKC (D. Md. Sept. 24, 2007). We deny all of Sanders’

pending motions.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                         DISMISSED




                               - 2 -